By the Court, Davies, P. J.
The facts are succinctly and correctly stated in the referee’s report, and the only question presented is, are the defendants liable for the loss of the bonds intrusted to them ? That the defendants are common carriers, cannot, we think, be doubted. It was settled that they were, in the case of Russell v. Livingston, in this court, (19 Barb. 346.) The judgment in that case was reversed in the court of appeals, (16 New York Rep. 515,) but on an entirely different point. The defendants being, therefore, common carriers, and there being no special contract, the parties are to be supposed to have acted with a full knowledge of their legal rights and liabilities, and must be held to the stringent rule of law which makes a carrier an insurer against all except the act of G-od and the public enemy. (Dorr v. The New Jersey Steam Navigation Co.., 1 Kern. 485.)
When goods are intrusted to a carrier and not delivered according to contract, the value of the goods, with interest thereon from the day when they should have been delivered, is the measure of damages. (Sedgwick on Damages, 255.) We .think the proof fully authorized the referee to find that the bonds were of their par value, and that no injustice has been done the defendants in this respect.
The judgment appealed from will therefore be affirmed, with costs.